Opinion by
Berber, J.,
This is an action brought by plaintiff against defendant to recover damages for alleged negligence in constructing and maintaining a certain gutter and grate to draw the surface water from LeGrand avenue into Main street. It appears from the evidence that defendant constructed and maintained an iron gutter through the sidewalk of Main street where it crosses LeGrand avenue. The covered top of this iron gutter is on a level with the sidewalk, and it extends a short distance up LeGrand avenue. Over its mouth is an iron grate, whose base is two and three tenths feet wide, and length one and seven tenths feet, at an angle of about thirty degrees to the level of LeGrand avenue. The gutter which drained the surface water on LeGrand avenue was in the middle of the avenue and crossed the Main street sidewalk at that point.
Between 6 and 7 o’clock in the evening of February 5, 1893, the plaintiff came along Main street until she reached a point opposite to where LeGrand avenue enters it, when she crossed Main street for the purpose of going up LeGrand avenue. She first started to walk along the foot pavement of the avenue, but finding that she was slipping from the icy condition of the pavement she left it and undertook to walk along the middle of the cartway of the avenue. On leaving either the sidewalk of LeGrand avenue or of Main street, she stepped on the. iron grate and fell and broke her leg. She had gone through this avenue many times before and knew of the *402gutter being there, but clicl not know that the iron grate was as steep as it was.
The two assignments of error present the question whether the court below should have given binding instructions to the jury to return a verdict for the defendant on the ground that it was contributory negligence “for the plaintiff to step from the sidewalk to the cartway of the LeGfrand avenue without knowing that it could be done in safety.” Taking the points literally we would say that no case has been cited to us, nor have we been able to find any which shows that it is a rule of law that any one who steps off a sidewalk to walk in the cartway of a street without knowing that it can be done in safety is guilty of contributory negligence if he slips upon an obstruction in the cartway and is injured. If we consider that the points submitted raise the question whether the obstruction in this case was not such as to make its dangerous character visible, as appellant’s counsel have done, and that the plaintiff, with full knowledge of its dangerous character, had deliberately attempted to walk over it, we do not think the evidence was such as to put the case in that class. The rule is well established that a foot passenger on the sidewalk of a city street who, with full knowledge of the dangerous character of an obstruction on the pavement, deliberately attempts to walk over it, when he could have avoided it by walking around it, and who falls and is injured in such attempt, is guilty of contributory negligence per se: City of Erie v. Magill, 101 Pa. 616. So also is he guilt of contributoiy negligence if it appears that he could have seen the obstruction had he been looking where he was going, and that his fall resulted from a failure so to look: Robb v. Conn ells ville, 137 Pa. 42. It is also clear that a greater degree of care is required of one about to step off or on a crossing than is required while walking- along a continuous and uninterrupted sidewalk: Hentz v. Somerset Borough, 2 Pa. Superior Ct. 225. In all these cases, and in the many others to the same effect, it clearly appeared that the obstruction was known by the party injured to be dangerous, or that its dangerous character was plainly visible to any who had taken the pains to look. But in this case there was no' such evidence. It is true the plaintiff knew that the gutter was there, and also probably knew that the grate was there, *403but it nowhere appears that she knew of its dangerous character or that its dangerous character could have been seen by her had she been looking. The extent of care required of her was to be determined by the circumstances under which she was acting. It was at night. She had attempted to walk on the footwalk of LeGrand avenue, but had desisted because she felt her foot slipping on the ice. She then attempted to walk . along the middle of the cartway, and in her attempt stepped upon the grate and slipped from it and fell. Under all this evidence we think it would have been error for the court to have told the jury that she was guilty of contributory negligence merely because she left the footwalk to walk in the cartway without knowing that it could be done with safety. Her case was much stronger than the plaintiff’s in Borough of Easton v. Neff, 102 Pa. 474, where it is said: “In this case the plaintiff was quite familiar with the crossing, she had passed over it often, on her way to and from church; she says she knew it to be a place of danger, she was old and could not see well, the injury was received after night, and the night was dark. Did she exercise a proper measure of care? She was bound to use such care as a prudent person would have used under such circumstances. The measure of duty in the case of a municipal corporation in reference to its streets is but ordinary care, and the care of those who use them is the same, while the standard of the degree of care is to be measured according to the circumstances. For this reason the question of contributory negligence was peculiarly for the clear and free exercise of the judgment of the jury, under proper instructions from the court.”
In the present case the court below in a clear and adequate charge explained the degree of care required of each party. The manner of the construction of the sewer and the placing of the grate and the degree of care required of the plaintiff under the circumstances were fully presented to the jury. 11 has found against the defendant on the question of its negligence, and of this finding the defendant does not seem to complain. It has found in favor of the plaintiff on the question of contributory negligence, and as we think it was proper to submit this question to the jury, we see no reason why the judgment should not stand.
Judgment affirmed.